Case 1:19-cv-01753-RDM Document 25-4 Filed 01/06/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

100REPORTERS, et al.,
Plaintiffs,
Vv. Case No. 1:19-01753-RDM

U.S. DEPARTMENT OF STATE,

Defendant.

 

DECLARATION OF CHARLES O. BLAHA

Pursuant to 28 U.S.C. § 1746, I, Charles O. Blaha, declare and state as follows:

1. I am the Director of the Office of Security and Human Rights (“SHR”) within the
Bureau of Democracy, Human Rights, and Labor (“DRL”) of the United States Department of
State (the “Department” or “State”) and have served in this capacity since January 2016.
Previously, I was a Foreign Service Officer from March 1991 until January 2016: in January
2016 I became a civil servant. As the Director of DRL/SHR, my duties include overseeing the
Department’s implementation of the Leahy Laws. I make the following statements based upon
my personal knowledge, which in turn is based upon information furnished to me in the course

of my official duties.

I. BACKGROUND ON THE LEAHY LAWS AND THE DEPARTMENT’S LEAHY
VETTING PROCEDURES

oe The term “Leahy Laws” refers to two statutory provisions prohibiting the U.S.
Government—and more specifically State and the Department of Defense (“DoD”)—from
furnishing assistance, including training or equipment, to units of foreign security forces where

there is credible information that the unit committed a gross violation of human rights
Case 1:19-cv-01753-RDM Document 25-4 Filed 01/06/21 Page 2 of 6

(“GVHR”). One statutory provision applies to State (the “State Leahy Law’) and the other
applies to DoD (the “DoD Leahy Law’).

3. The State Leahy Law was made permanent under section 620M of the Foreign
Assistance Act of 1961, 22 U.S.C. § 2378d. In addition to a prohibition against providing
assistance to foreign security force units credibly implicated in the commission of a GVHR, §
2378d(a), the State Leahy Law includes an exception permitting assistance to a unit if the
Secretary of State determines and reports to Congress that the government of the implicated
foreign security forces unit is taking effective steps to bring the responsible members to justice, §
2378d(b). This process is known as “remediation.” The State Leahy Law also imposes on the
Secretary of State a duty to inform the foreign government in the event funds are withheld from
any units pursuant to the State Leahy Law, and, to the maximum extent practicable, to assist the
foreign government in taking “effective measures to bring the responsible members of the
security forces to justice.” § 2378d(c).

4, The DoD Leahy Law is similar to the State Leahy Law and was made permanent
under Section 362 of Title 10 of the U.S. Code. There are some substantive differences between
the DoD and State Leahy Laws, including that the DoD Leahy Law allows for other exceptions
in addition to remediation (referred to as “necessary corrective steps” in the DoD Leahy Law)
and has a waiver authority. The additional exceptions are available if DoD-funded equipment or
other assistance is necessary to assist in disaster relief or other humanitarian emergency
operations, or to assist in national security emergencies. These other exceptions do not apply to
training. The DoD Leahy Law allows the Secretary of Defense to waive the prohibition in order
to provide DoD-funded training, equipment, or other assistance to a prohibited unit, after

consultation with the Secretary of State, if the Secretary of Defense determines that the waiver is

100Reporters, et al. v. U.S. Dep't of State
Case No, 1:19-ev-01753
Blaha Declaration
Case 1:19-cv-01753-RDM Document 25-4 Filed 01/06/21 Page 3 of 6

required by extraordinary circumstances. The DoD Leahy Law provides that the Secretary of
Defense shall, in consultation with the Secretary of State, ensure that full consideration is given
to any credible information available to the Department of State relating to human rights
violations by a unit before DoD provides training, equipment, or other assistance to the unit.

= The U.S. Government considers torture, extrajudicial killing, enforced
disappearance, and rape under color of law, among other human rights violations, to constitute
GVHRs within the meaning of the Leahy Laws. Incidents are examined on a fact-specific basis.

6. The Department and DoD implement the Leahy Laws through a process known as
Leahy vetting, which State conducts on its own behalf with regard to the State Leahy Law and on
DoD’s behalf with regard to the DoD Leahy Law, as well as for other agencies that implement
programs funded from State and DoD Leahy Law-applicable funding sources. In cases where an
entire unit is designated to receive assistance, the Department at a minimum vets the unit and the
unit’s commander. When an individual security force member is nominated for U.S. assistance,
the Department vets that individual as well as his or her unit. Vetting begins in the unit’s home
country, where the U.S. embassy conducts consular, political, and other security and human
rights checks. Most often, an additional review is conducted by Department analysts in
Washington, D.C. With respect to DoD-funded programs, the Department conducts Leahy
vetting and provides DoD with pertinent derogatory information. However, DoD is ultimately
responsible for DoD’s compliance with the DoD Leahy Law.

Fe As a matter of policy, DRL/SHR seeks to provide the public with as much
information as practicable on its implementation of the Leahy Laws. General information about
the Department’s Leahy vetting procedures is publicly known, and the Department’s website

includes a posting for the Foreign Service Institute course the Department uses to teach Leahy

!00Reporters, et al. v. U.S. Dep't of State
Case No. 1:19-cv-01753
Blaha Declaration
Case 1:19-cv-01753-RDM Document 25-4 Filed 01/06/21 Page 4 of 6

vetting to its personnel, available at https://www.state.gov/key-topics-bureau-of-democracy-
human-rights-and-labor/human-rights/leahy-law-fact-sheet/. However, in order to protect the
integrity and efficacy of the Leahy vetting process and to avoid creating any opportunities to
circumvent the U.S. Government’s implementation of the Leahy Laws, the Department does not
make publicly available certain detailed internal guidance on Leahy vetting and the procedures
used by Department officials to make assessments in connection with the Leahy Laws. In
addition, the deliberations relating to each individual case, including assessments about what
constitutes credible information or whether an incident rises to the level of a GVHR, are
generally not made public or shared with foreign partners since doing so could discourage open
and frank deliberation among Department officials and undermine our diplomatic relations.

8. The Department vetting process allows officials to evaluate and assess available
information about the human rights record of the unit in question (and the individual, as
applicable), reviewing a full spectrum of open-source and non-public, classified records. This
includes information published by reputable non-governmental organizations (NGOs) and
information whose unauthorized disclosure reasonably could be expected to cause damage to the
national security of the United States or to endanger intelligence sources or methods.

9. Each U.S. Embassy country team assigns a point of contact with responsibility for
oversight of, and compliance with, Leahy vetting procedures. My office, DRL/SHR, acts as the
lead contact in the Department for Leahy vetting policy and workflow issues. Regional bureaus,
the Bureau of Political-Military Affairs, and other stakeholders, where appropriate, jointly
develop Leahy policy and manage the vetting process with DRL.

10. Derogatory information found during vetting is assessed by the regional bureau

that covers the relevant geographic region in coordination with DRL, the relevant U.S. Embassy

100Reporters, et al. v. U.S. Dep't of State
Case No. 1:19-cv-01753
Blaha Declaration
Case 1:19-cv-01753-RDM Document 25-4 Filed 01/06/21 Page 5 of 6

country _— and country desk, the Office of the Legal Adviser (“L”), and others, as appropriate,
to (1) reach consensus on the credibility of information regarding the GVHR; (2) advise bureau
senior officials on derogatory information found; and (3) coordinate the regional bureau’s
response when derogatory information is found.

Il, PROTECTING THE IDENTITY OF VETTED INDIVIDUALS

11. The Leahy Laws’ prohibitions apply at the level of security force units, rather
than to individuals. However, as noted above, for certain types of assistance, State conducts
Leahy vetting on individuals, in addition to their units.

12. A vetted individual’s and/or unit’s host government often provides the U.S.
Government with some information relevant to the Leahy vetting process. However, State does
not inform individuals that they are undergoing Leahy vetting or require that individuals be
informed of the vetting process by their host government. The U.S. Government instead leaves it
to the host government to determine whether to inform individuals or units that they have been
submitted for vetting.

13. Accordingly, the Department reasonably expects that at least some individuals are
not aware that they or their units are being or have been Leahy vetted.

14. _ Releasing the names of members of foreign security forces who were submitted
for Leahy vetting would have a number of negative effects. First, release would harm the
personal privacy of the vetted individuals, who have a privacy interest in their names and other
identifying information. Second, releasing the names of vetted individuals could expose those
individuals to harassment and retaliation either by making public their affiliation with a unit that
may be receiving assistance from the U.S. Government or by implicitly tying them to the

possible commission of GVHRs. Third, release could discourage host governments from

100Reporters, et al. v. U.S. Dep't of State
Case No. 1:19-cv-01753
Blaha Declaration
Case 1:19-cv-01753-RDM Document 25-4 Filed 01/06/21 Page 6 of 6

submitting necessary vetting information in the future, which could detract from State’s ability to
implement the Leahy Laws and could harm both State’s and DoD’s ability to conduct security
assistance programming vital to U.S. national security interests.

15. | To my knowledge, and upon consultation with my colleagues throughout the
Department, I understand that for both foreign policy and personal privacy reasons, the
Department does not make public the names of foreign security force members that participate in
U.S. Government security assistance programs. F urther, and importantly, revealing the names of
vetted individuals would not shed any additional light on State’s management of matters related
to Leahy Law implementation or compliance with the Leahy Law. Simply knowing the names
of the individuals who have been vetted would not allow for a cross-reference to be made against
the Department’s publicly available records on its security assistance programs since the names

of individuals that ultimately receive State or DoD-funded assistance are not published.

I declare under penalty of perjury that the forgoing is true and correct to the best of my

knowledge.

{t+
Executed this day of January 2021, Washington D.C.

Gui

Charles O. Blaha

/00Reporters, et al. v. U.S. Dep't of State
Case No. 1:19-cv-01753
Blaha Declaration
